DETAILED ACTION
Response to Amendment
The amendment filed on 03/13/2022 has been entered.  Claims 1-2 and 5 remain pending in the application.  Claim 1 is amended.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 12/17/2021 as described hereinafter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ANTTI POIKOLAINEN; EP 2841643 A1 (POIKOLAINEN) in view of VOITH PATENT GMBH DE 202004021817 U1 (VOITH) and further in view of HANNU TURPEINEN, et al., WO 2009068728 A1 (TURPEINEN).
  
Regarding claim 1, POIKOLAINEN discloses:  A method for forming a three-layer board web, in a forming section (Fig. 1, Title, and para [0003] discloses “…a method and a machine for manufacturing a multilayer paper board…”) comprising a multilayer headbox (para [0019] discloses “The forming section can be used with two or three layer head box, too.”) and a forming unit (Fig. 1, Title and para [0018]), the method including the steps of first forming the layers of the three-layer board web of pulp suspension in the multilayer headbox (Figs. 2 and 4, para [0019-0022] discloses “The forming section can be used with two or three layer head box, too.”) and then feeding the output from the multilayer headbox to only one forming unit (Figs. 1-4, para [0019-0021]), the forming unit being a gap former (Fig.2, para [0005]), wherein in the gap former water is first removed by a curved non- pulsating forming shoe (Fig. 2, element 30A, para [0019-0022]). 
Although POIKOLAINEN discloses that the pulp suspension from the headbox is fed into to a gap between lower and upper wires for water removal, nevertheless, POIKOLAINEN does not expressly discloses that the pulp suspension from the headbox is fed directly into to a gap between lower and upper wires for water removal.  
	In the same field of art, VOITH discloses:  where the pulp suspension from the multilayer headbox is fed directly into to a gap between lower and upper wires for water removal and for joining the layers of the three-layer board web (Abstract and Figs. 1-2, particularly Fig. 2 illustrate that pulp suspension from the headbox is fed directly into to a gap between lower and upper wires for water removal.).
	
The combination of POIKOLAINEN and VOITH does not disclose:  dewatering happens on the curved non-pulsating forming shoe in both directions, wherein, after the curved non-pulsating forming shoe, pulp suspension between the lower wire and the upper wire is guided below a suction unit located inside a loop of the upper wire.
	However, in the same field of art, TURPEINEN discloses:  dewatering happens on the curved non-pulsating forming shoe in both directions (Page 2, line 21.), wherein, after the curved non-pulsating forming shoe, pulp suspension between the lower wire and the upper wire is guided below a suction unit located inside a loop of the upper wire (Page 6 line 20 bridging to page 7 line 6 discloses “When the slice jet formed of several different pulp suspension layers fed by the multi-layer headbox falls on the section of the non-pulsating forming shoe, layer purity remains good because the initial dewatering of the web occurs solely by means of under pressure. Then, two-directional pressure pulses having a layer mixing effect formed by pulsating dewatering elements are avoided. Dewatering occurring on the section of the non-pulsating forming shoe is so great that, after it, pulsating dewatering can be applied to the web without the layer purity suffering.  In addition, Fig. 1 illustrate a curved non-pulsating forming shoe (70) followed by a suction unit (80) inside the loop of the upper wire, the forming shoe and suction unit being located immediately after the point of the gap (G) where the two wires converge.)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify POIKOLAINEN by utilizing a sheet forming system for producing a preferably multi-layer fibrous web by injection the pulp suspension directly into a gap between lower and upper wires for water removal as taught by VOITH so as to improve water removal capacity and to maintain the quality of the end-product and to modify the combination of POIKOLAINEN and VOITH in view of TURPEINEN to ensure that dewatering happens in both directions on the curved non-pulsating forming shoe.  Similarly, one of ordinary skill in the art, upon reading the TURPEINEN disclosure in view of the combination of POIKOLAINEN and VOITH, would also have been motivated to apply its teaching of gap former technology in tandem with particular orientation of various components such as headbox, revolving endless screens, forming rolls, and breast rolls so as to achieve very rapid dewatering of the pulp suspension in the claimed invention.

Regarding claim 2, the combination of POIKOLAINEN and VOITH in view of TURPEINEN discloses all of the limitations of its base claim 1.  TURPEINEN further discloses:   wherein in the method white-water is fed between at least two layers of the three-layer board web in an Aqua-headbox (Figs. 1-4, particularly Fig. 4 and Page 19, lines 11-13 discloses “Below the cover 71, under pressure, which is illustrated with an arrow with designation P, is arranged by means of which water is removed from the pulp between the wires 11, 21.  Moreover, page 15, lines 3-5 discloses “The first forming shoe 40 induces non-pulsating dewatering in the stock passing on top of the lower wire 11. With the first forming shoe 40, a lot of water can be removed from the stock.”).

Regarding claim 5, the combination of POIKOLAINEN and VOITH in view of TURPEINEN teaches all of the limitations of its base claim 1.  POIKOLAINEN further teaches:  wherein the non-pulsating forming shoe comprises cross machine direction lists which are arranged after each other with cross machine direction lists width in machine direction being 4 - 15 mm and distance between lists being 4 -15 mm (Figs. 1 and 2, element 30, para [0019-0024], particularly para [0024] discloses “…The narrow slots can have a maximum width of 15 mm in a machine direction…”  The same explanation as applied to its base claim 4.).
Response to Arguments
Applicant's arguments filed on 03/13/2022 have been fully considered but they are not persuasive. 

On page 1, 3rd  paragraph:  Applicant contends “But to the contrary, POIKOLAINEN does not disclose a gap former where water is first removed by a curved non-pulsating forming shoe.” 
Examiner respectfully disagrees.
Contrary to Applicant’s interpretation, comparison of Fig. 3 in the claimed invention with Fig. 2 of the cited reference POIKOLAINEN clearly illustrates that the operation and configuration of the claimed invention and the cited reference are the same.  For example, as noted previously,  POIKOLAINEN on para [0005] discloses “The outer surfaces of the breast rolls must be near each other in order to form a narrow gap. There is thus no space between the breast rolls for the head box.”  Furthermore, on para [0002], POIKOLAINEN discloses “… a former comprising a first wire loop passing over a first breast roll, a second wire loop passing over a second breast roll, said first and second wires forming a converging gap on the section after the first and the second breast rolls.”  Moreover,  POIKOLAINEN also discloses the claimed invention curved non-pulsating forming shoe in which the water is first removed along the straight portion of the shoe.  Applicant contends the water is not first removed at the curved portion of the shoe.  However, contrary to Applicant’s arguments, water is still “first removed by a curved non-pulsating forming shoe” no matter the location.  Therefore, the rejections of the claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748